10-958-ag
         Lucero v. Holder
                                                                                       BIA
                                                                               A077 543 536
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22nd day of March, two thousand twelve.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                DEBRA ANN LIVINGSTON,
 9                DENNY CHIN,
10                       Circuit Judges.
11       _________________________________________
12
13       MARIANO LUCERO,
14                Petitioner,
15
16                          v.                                    10-958-ag
17                                                                NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:               Samuel Iroegbu, Albany, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Carl H. McIntyre, Jr.,
27                                     Assistant Director; Marion E.
28                                     Guyton, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Mariano Lucero, a native and citizen of

 6   Mexico, seeks review of a February 19, 2010, decision of the

 7   BIA denying his motion to reopen.   In re Mariano Lucero, No.

 8   A077 543 536 (B.I.A. Feb. 19, 2010).   We assume the parties’

 9   familiarity with the underlying facts and procedural history

10   of the case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Kaur v. BIA, 413 F.3d 232, 233 (2d

13   Cir. 2005) (per curiam).   The BIA did not abuse its

14   discretion in denying Lucero’s motion to reopen as untimely.

15   As the BIA noted, Lucero’s final order of removal was

16   entered in 2007, but Lucero did not file his motion to

17   reopen until 2009, well beyond the 90-day deadline.     See

18   8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

19   Moreover, the BIA reasonably concluded that Lucero’s

20   purported eligibility to adjust status did not excuse the

21   time limitation for filing his motion to reopen.   See Matter

22   of Yauri, 25 I. & N. Dec. 103, 105 (BIA 2009) (emphasizing


                                   2
 1   “that untimely motions to reopen to pursue an application

 2   for adjustment of status . . . do not fall within any of the

 3   statutory or regulatory exceptions to the time limits for

 4   motions to reopen before the Board”) (citing 8 U.S.C.

 5   § 1229a(c)(7)(C)(ii)-(iv) and 8 C.F.R. § 1003.2(c)(3)).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   As we have completed our review, any stay of

 8   removal that the Court previously granted in this petition

 9   is VACATED, and any pending motion for a stay of removal in

10   this petition is DISMISSED as moot.   Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2), and Second

13   Circuit Local Rule 34(b).

14                               FOR THE COURT:
15                               Catherine O’Hagan Wolfe, Clerk
16
17




                                   3